Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyne (US 3119189 A), and further in view of Jensen (2013, Sonar stabilization) and Page (US 2016/0362164 A1).
Regarding claims 1 and 14, Hyne teaches a sonar assembly comprising:
a transducer housing [col. 1:25-35 sonar system wherein a directional transducer is positioned in a body];
at least one transducer configured to transmit one or more sonar beams into an underwater environment, wherein the at least one transducer is positioned and oriented within a transducer housing such that the at least one transducer is configured to transmit the one or more sonar beams into a portion of the underwater environment when the transducer housing is at least partially submerged [col. 1:20-30 A system is required for controlling the physical position of the transducers regardless of the behavior of the towed body.; col. 1:25-40 In accordance with the present invention a sonar system wherein a directional transducer is positioned in a body towed behind a vessel is provided with apparatus for controlling the heading of the directional transducer, 
a gyroscope configured to measure angular velocity associated with the at least one transducer [col. 2:30-45 The Synchro control transmitter A2 is adapted to generate an electrical function characteristic of the bearing BTB. A compass 14 which may be a magnetic compass such as a flux-gate corrected to read true north or a miniature gyro compass is mounted fixedly to the body. 1 and has a mechanical output through a servo amplifier 15 to a synchro differential transformer A6. The output of the servo amplifier 5 is a mechanical shaft position indicative of the bearing Ben];
determine [signals] associated with the at least one transducer based on the angular velocity measured by the gyroscope;
determine if the [signals] corresponds to the at least one transducer being in a desired orientation, wherein the desired orientation is constant and fixed relative to the watercraft or the trolling motor to which the transducer housing is mounted [col. 1:20-30 The direction of the towed body per se is variable because of the ship's movements, currents and other factors existing under operating conditions. A system is required for controlling the physical position of the transducers regardless of the behavior of the towed body.]; and
cause an alert in response to the at least one transducer not being in the desired orientation [col. 2-3 bridging Thus the reference for the heading of the transducer 10 is the compass 14 located in the towed body 11. The electrical output of the compass 14 feeds the servo amplifier 5 which mechanically drives a synchro differential transformer 16 in the main servo loop by making use of signals including the heading of the transducer 10 relative to the compass 4, and by signals from the ship's gyro, the heading of the transducer relative to ship's heading may be presented on a 
Hyne does not explicitly teach … and yet Jensen teaches a processor; and a memory including computer program code configured to, when executed on the processor, cause the processor to obtain orientation data with the gyroscope [title Attitude Estimation for Motion Stabilization in Sonar Systems; sec. 1.2 Both accelerometers and gyroscopes have been adopted as MEMS devices.; sec. 1.3 The sensors should be put together in such a way that the motion recorded by that system can be meaningfully used by a sonar system or stored on a computer for later processing.; sec. 2.4.3 magnetometer; sec. 2.5.2 MEMS gyroscope; pg. 38 After testing the accelerometers, we concluded that we needed a gyroscope to combine with an accelerometer to calculate reliable pitch and roll angles. We acquired a gyroscope, the IMU3000 from Invensense, and began testing this sensor.].
It would have been obvious to substitute the gyro of Hyne, with the gyroscope and computer processing of Jensen so that data processing can be performed in a digital programmable computer rather than with analog circuitry.
Hyne does not explicitly teach … and yet Page teaches at least one mounting feature for fixedly mounting the transducer housing in a fixed orientation to the watercraft or a trolling motor configured for attachment to the watercraft [0018 Each fairing block may be mounted, attached, and/or fixed to the hull of the mobile structure (e.g., a watercraft, aircraft, motor vehicle, and/or other mobile structure) and cut or otherwise shaped to compensate for a range of curves or dead rise angles of the hull and/or various hull surfaces. Each sonar transducer may be positioned to be facing substantially downward (e.g., with the mobile structure at rest) in order to facilitate 
It would have been obvious to mount the gyro/servo controlled sonar of Hyne, using the motor mast/mount as taught by Page rather than towing because modern sonar signal processing using computers is better able to eliminate ship noise from polluting the sonar image.
Regarding claim 2, Hyne as modified by Jensen teaches the sonar assembly of claim 1, wherein the gyroscope comprises a first portion of a microelectromechanical system (MEMS) [sec. 1.5 IMU/AHRS units contain accelerometer, gyroscope, magnetometer, and sometimes pressure/altimeter sensors].
Regarding claim 3, Hyne as modified by Jensen teaches the sonar assembly of claim 2 further comprising: an accelerometer, wherein the accelerometer comprises a second portion of the MEMS [sec. 1.5 IMU/AHRS units contain accelerometer, gyroscope, magnetometer, and sometimes pressure/altimeter sensors].
Regarding claim 4, Hyne as modified by Jensen teaches the sonar assembly of claim 3 further comprising: a magnetometer, wherein the magnetometer comprises a third portion of the MEMS [sec. 1.5 IMU/AHRS units contain accelerometer, gyroscope, magnetometer, and sometimes pressure/altimeter sensors].
Regarding claims 6 and 17, Hyne also teaches the sonar assembly of claim 1, wherein the memory and the computer program code are further configured to cause the processor to: determine an orientation correction based on a difference between the orientation data and a reference orientation, wherein the reference orientation corresponds to the at least one transducer being in the desired orientation [sec. 2-3 bridging].
Regarding claims 7 and 18, Hyne also teaches the sonar assembly of claim 6, wherein the memory and the computer program code are further configured to cause the processor to: cause the sonar transducer to be re-positioned to the reference orientation based on the orientation correction [sec. 2-3 bridging].
Regarding claim 8, Hyne as modified by Jensen also teaches the sonar assembly of claim 1, further comprising an accelerometer associated with the at least one transducer [sec. 1.2 Both accelerometers and gyroscopes have been adopted as MEMS devices].
Regarding claim 15, Hyne as modified by Jensen also teaches the marine electronics system of claim 14, wherein the transducer housing further comprises an accelerometer and a magnetometer, and wherein the gyroscope, the accelerometer, and the magnetometer comprise portions of a microelectromechanical system (MEMS) [sec. 1.5 IMU/AHRS units contain accelerometer, gyroscope, magnetometer, and sometimes pressure/altimeter sensors].

Claims 5 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyne (US 3119189 A), Jensen (2013, Sonar stabilization), and Page (US 2016/0362164 A1) as applied to claim 1 above, and further in view of Pope (US 2005/0265123 A1).
Regarding claims 5 and 16, Hyne does not explicitly teach … and yet Pope teaches the sonar assembly of claim 1, wherein the gyroscope is mounted to the same printed circuit board (PCB) assembly as the at least one transducer [0026 In this embodiment, the sonar transducer 245 is integrated into the tail section on the bottom of the board 241 with sensor aimed straight down.].
It would have been obvious to arrange the sensors of Hyne, in an integrated section as taught by Pope because it is obvious to integrate separate parts.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyne (US 3119189 A), Jensen (2013, Sonar stabilization), and Page (US 2016/0362164 A1), and further in view of Synder (US9767625B1).
Regarding claims 9 and 19, Hyne does not explicitly teach … and yet Synder teaches the sonar assembly of claim 8, wherein the memory and the computer program code are further configured to cause the processor to: receive acceleration data from the accelerometer associated with the at least one transducer; and determine if the acceleration data exceeds a predetermined strike threshold [col. 5:25-40 Vehicle 210 may be , for example , an automobile , motor cycle , scooter, bus, recreational vehicle, boat, or other crash detection. vehicle for which sensor or crash data may be collected and the data collected by the mobile device 216 may be analyzed  abstract Systems and methods are disclosed for determining whether or not a crash involving a vehicle has occurred. The acceleration of the vehicle may be measured using, for example, an accelerometer of a mobile device, which may be located inside the vehicle. The system may determine the magnitude of each accelerometer measurement and whether the magnitude exceeds one or more acceleration magnitude thresholds. The system may also determine the number of accelerometer events within a time window and whether the number exceeds one or more count thresholds. The system may determine whether a crash involving the vehicle has occurred based on the magnitudes of acceleration, number of acceleration events, and various thresholds. In some examples, the system may confirm that a crash has occurred based on, for example, the location of the mobile device.].
It would have been obvious to combine the servo loop control of Hyne, with the accelerometer crash detection of Synder so that a collision event may be logged to access damage.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyne (US 3119189 A), Jensen (2013, Sonar stabilization), and Page (US 2016/0362164 A1), and further in view of Zimmerman (US 2007/0025183 A1).
Regarding claim 10, Hyne also teaches the sonar assembly of claim 1, wherein the memory and the computer program code are further configured to cause the processor to: determine if the orientation data satisfies a predetermined sonar position threshold such that the resulting sonar data from the at least one transducer is out of a desired alignment; and cause an indication of exceeding the predetermined sonar position threshold to be associated in the memory with sonar data received during a period in which the orientation data exceeds the predetermined sonar position threshold so as to indicate misaligned sonar data [col. 2-3 bridging main servo loop by making use of signals including the heading of the transducer 10 relative to the compass 4, and by signals from the ship's gyro, the heading of the transducer relative to ship's heading may be presented on a suitable bearing display. By the operation of the hand wheel aboard the ship the transducer may be automatically set at any bearing relative to the ship. In addition the heading of the transducer 10 is stabilized against motion of the body.]. Hyne is teaching a gyro/servo feedback loop system…however Zimmerman teaches a memory to indicate misaligned sonar data [0005 explains that phased array receiving sonars providing signals to a computer may be aligned to a fixed specific location by using heading sensor such as a compass and GPS sensor; 0021 depths of obstacles including the seafloor detected on a phased array sonar can be tens of meters in error. The fixed frame of reference 3-D sonar allows the mariner to observe potential obstacles in the context the volume of water ahead of their ship relative to the sea surface and/or the sea floor.].

Regarding claim 11, Hyne as modified by Zimmerman also teaches the sonar assembly of claim 10, wherein the memory and the computer program code are further configured to cause the processor to: cause indication of one or more locations associated with sonar data received during the period in which the orientation data exceeds the predetermined sonar position threshold to be displayed on a navigational chart relative to a representation corresponding to a current position of the watercraft [Hyne describes col. 3:1-15 heading of the transducer 10 relative to the compass 14…ship’s gyro, [and] the heading of the transducer relative to ship’s heading may be presented on a suitable bearing display.; Zimmerman teaches 0005 This is necessary in understanding the picture ahead of the vessel. By including heading and GPS sensors and information the images can be fixed to a specific location on the earth. This is necessary many displays such as historical mapping and chart overlay.].
Regarding claim 12, Hyne does not explicitly teach … and yet Zimmerman teaches the sonar assembly of claim 11, wherein the memory and the computer program code are further configured to cause the processor to: receive an indication of a selection of the one or more locations associated with sonar data received during the period in which the orientation data exceeds the predetermined sonar position threshold [fig. 2 shows sonar beam steering during ship pitching; 0004 To be navigationally effective, the sonar must have a fast update rate. Depending on their size and sea conditions, ships can tilt and roll so much that the depths of obstacles including the seafloor detected with a phased array sonar can be tens of meters in error.; 0005 A phased array of receiving sensors provides signals to a computer which determines the azimuthal 
It would have been obvious to log the locations where significant tilt is occurring at a particular position in the sea as taught by Zimmerman so that images obtained during significant tilt can be corrected.
Regarding claim 13, Hyne as modified by Zimmerman also teaches the sonar assembly of claim 12, wherein the memory and the computer program code are further configured to cause the processor to: cause an autopilot to navigate a watercraft associated with the sonar assembly to the selected one or more locations to enable capturing of new sonar data of the underwater environment corresponding to the one or more locations [0044 In one embodiment, the interface may provide course suggestions to a navigation controller aboard an unmanned vehicle or an autopilot steering system.; 0068 Optionally, brightness, targets size, target color, and/or alpha blending properties of a displayed target can be used to depict the time history of the historical data. One example would be the persistence of older sonar data on top of newer sonar data with the older sonar data becoming dimmer and dimmer until it is not displayed.; claim 20].

Response to Arguments
Claim 1 with similar recitations in independent Claims 14 and 20. 
Applicant notes that Hyne discloses a tow fish that is specifically "loose" on a cable 
within the water behind the watercraft. In this regard, the transducer in Hyne is not fixedly 
 mounted in a fixed orientation to the watercraft or trolling motor. Instead, Hyne is specifically designed to re-orient the transducer to adjust to the current and travel of the towfish. Further, the desired orientation is not constant and fixed relative to the watercraft or the trolling motor to which the transducer housing is mounted. In contrast, Hyne notes the variable nature of the desired orientation, providing a hand wheel to enable selection of the transducer orientation (see e.g., FIGs. 1-2, Col. 1, lines 10-48, and Col. 2, lines 54-61 of Hyne). Jensen does not cure the deficiency of Hyne and is not cited for such a proposition. In making this statement, Applicant notes that one of ordinary skill in the art would not look to (or be motivated to look to) Hyne to combine with a transducer housing that is fixedly mounted to the watercraft or the trolling motor because Hyne is about readjusting the orientation on the fly to a variable desired orientation, whereas (without using improper hindsight) there is no need for readjusting a fixedly mounted transducer housing. 
For at least the above reasons, Applicant requests that the rejections under 35 U.S.C. § 103 be withdrawn and submits that Claims 1, 14, and 20 are patentable and in condition for allowance. 
Page (US 2016/0362164 A1)is now applied to teach mounting sonar to a vessel/motor.

D. Claims 5 and 16 
In the Office Action, Claims 5 and 16 are rejected as being unpatentable over Hyne, Jensen, and Pope. Claim 5 further recites over Claim 1 "wherein the gyroscope is mounted to the same printed circuit board (PCB) assembly as the at least one transducer", and Claim 16 includes similar recitations. The Examiner does not cite to Hyne or Jensen when rejecting this feature. Applicant agrees that neither Hyne nor Jensen teach such a feature. Instead, the Examiner relies on Pope when rejecting this feature, pointing to Paragraph [0026] of Pope. Notably, however, Pope fails to account for actual mounting of the gyroscope to the same PCB as the transducer. Pope merely describes integrating the system into a tail of a surfboard. 
It is appreciated that the reference is discussed a surfboard. However the literal wording of the text refers to a board with integrated sonar and sensor which was taken to be an integrated circuit board. The office just believes this limitation would not be a reasonable or strong reasons for allowance.

E. Claims 9 and 19 
In the Office Action, Claims 9 and 19 are rejected as being unpatentable over Hyne, Jensen, and Snyder. Claim 9 further recites over Claim 1 "wherein the memory and the computer program code are further configured to cause the processor to: receive acceleration data from the accelerometer associated with the at least one transducer; and determine if the acceleration data exceeds a predetermined strike threshold", and Claim 19 includes similar recitations. The Examiner does not cite to Hyne or Jensen when rejecting this feature. Applicant agrees that neither Hyne nor Jensen teach such a feature. Instead, the Examiner relies on Snyder when rejecting this feature, pointing to Col. 5, lines 25-40 of Snyder. Notably, however, Snyder is directed to determine if a vehicle crash occurs. One of ordinary skill in the art would not be motivated to look to a teaching regarding determining if a car crash occurs for determining if a transducer strike occurred. Even if combined, however, the teaching of Snyder would be more applicable to the watercraft itself - not the transducer housing mounted to the watercraft. Accordingly, Applicant requests that the rejections under 35 U.S.C. § 103 be withdrawn and submits that Claims 9 and 19 are further patentable and in condition for allowance. 
The office disagrees largely, after all from the perspective of the sensor a sudden acceleration caused by a collision/choppy waves/etc. are both suitable causes for triggering an alarm. Snyder itself directly invokes automobiles and boats as suitable targets for installation of sensor/crash data event detection systems. Therefore the art seems to recognize that collisions are possible with these different types of land or watergoing vehicles.

F. Claim 10 
In the Office Action, Claim 10 is rejected as being unpatentable over Hyne and Jensen. 
Claim 10, which is being herein amended, further recites over Claim 1 "wherein the memory and the computer program code are further configured to cause the processor to: determine if the orientation data satisfies a predetermined sonar position threshold such that the resulting sonar data from the at least one transducer is out of a desired alignment; and cause an indication of exceeding the predetermined sonar position threshold to be associated in the memory with sonar data received during a period in which the orientation data exceeds the predetermined sonar position threshold so as to indicate misaligned sonar data" (amendments shown). The Examiner, when rejecting Claim 10, points to Cols. 2-3 of Hyne. However, Hyne fails to associate sonar11 of data in memory with a period of time when the sonar is misaligned so as to indicate misaligned sonar data. In this regard, example embodiments enable a user to go back and recapture sonar data to replace the misaligned sonar data. Jensen does not cure the deficiency of Hyne and is not cited for that proposition. Accordingly, Applicant submits that the rejection fails to account for the above noted claim feature and, thus, requests that the rejection under 35 U.S.C. § 103 be withdrawn and submits that Claim 10 is further patentable and in condition for allowance. 
The rejection has been modified to address the amended claim language.

G. Claim 11 
In the Office Action, Claim 11 is rejected as being unpatentable over Hyne and Jensen. 
Claim 11, which is being herein amended, further recites over Claim 1 "wherein the memory and the computer program code are further configured to cause the processor to: cause indication of one or more locations associated with sonar data received during the period in which the orientation data exceeds the predetermined sonar position threshold to be displayed on a navigational chart relative to a representation corresponding to a current position of the watercraft" (amendments shown). The Examiner, when rejecting Claim 11, points to Col. 3, lines 1-15 of Hyne. However, Hyne fails to teach displaying locations associated with the misaligned sonar data. In this regard, example embodiments enable a user to see the locations in which there is misaligned sonar data and, thus, the user is able to go back and recapture sonar data to replace the misaligned sonar data. Jensen does not cure the deficiency of Hyne and is not cited for that proposition. Accordingly, Applicant submits that the rejection fails to account for the above noted claim feature and, thus, requests that the rejection under 35 U.S.C. § 103 be withdrawn and submits that Claim 11 is further patentable and in condition for allowance. 
The rejection has been modified to address the amended claim language.


H. Claim 13 
In the Office Action, Claim 13 is rejected as being unpatentable over Hyne, Jensen, and Zimmerman. Claim 13, which is being herein amended, further recites over Claim 1 "wherein the memory and the computer program code are further configured to cause the processor to: cause an autopilot to navigate a watercraft associated with the sonar assembly to the selected one or more locations to enable capturing of new sonar data of the underwater environment corresponding to the one or more locations" (amendments shown). The Examiner, when rejecting Claim 13, points to a generic autopilot within in Zimmerman. However, Applicant has amended the claim for clarification and submits that none of Hyne, Jensen, or Zimmerman teach or suggest such a claim feature. Accordingly, Applicant requests that the rejection under 35 U.S.C. § 103 be withdrawn and submits that Claim 13 is further patentable and in condition for allowance. 
The rejection has been modified to address the amended claim language and now additionally recites Zimmerman [0068 and claim 20].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645